internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc dom p si 1-cor-107728-00 date date number info release date uil legend x d1 this letter responds to correspondence dated date submitted on behalf of x requesting that we reinstate x’s s_corporation_election we telephoned your authorized representative and learned that x had already received relief we confirmed with our service_center that our records reflect an entity classification and filing requirement as a s_corporation effective d1 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative if you have any additional questions please contact our office at s dianna k miosi sincerely dianna k miosi chief branch office of the assistant chief_counsel passthroughs and special industries cc
